Exhibit 10.1

Note: Portions of this exhibit indicated by [*] are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of the Company’s confidential treatment request.

LOGO [g83431logo.jpg]

DIGITLORDsm WEBSITE LEASE AGREEMENT

This Website Lease Agreement (“Agreement”) is entered into effective as of
March1, 2007, by and between Bank of Internet USA, a federal savings bank
(“Tenant”) and. CWI, Inc., a Kentucky Corporation (“Digitlord”).

Recitals

A. Digitlord is a Kentucky Corporation, Digitlord, or Digitlord’s affiliates,
own all right, title and interest in and to the websites known by the domain
names “Freedom Roads.com, Camping World.com, and RVS.com “ (referred to
collectively and alternatively in this Agreement as the “Websites” or the
“Primary Domains”). The Websites are targeted at persons with an interest in
recreational vehicles (“RV’s”), RV parts and accessories and camping.

B. Tenant is a consumer-focused, federal savings bank that operates throughout
the United States primarily over the Internet, offering loans and deposits to
its customers through its websites, including, among others,
www.bankofinternet.com, www.MyRVBank.com, and www.bofi.com.

C. Digitlord is involved in, among other things, the retail sale of recreational
vehicle (“RV”) parts and service, camping supplies and outdoor lifestyle
products through retail stores, catalogs and the Websites.

D. Tenant desires to lease space on the Websites to post its advertising,
banners, notices and promotional information and links to Tenant’s website
www.RVBank.com (“RVBank.com”) (Tenant’s material appearing on the Websites is
collectively referred to as “Graphic Presentations”). As used in this Agreement,
the term “Leased Domain Space” refers to the space on the Websites occupied by
Tenant’s Graphic Presentations.

E. Digitlord desires to lease to Tenant, and Tenant desires to lease from
Digitlord, Leased Domain Space on the terms set forth in this Agreement.

Agreement

Digitlord and Tenant therefore agree as follows:

 

  1. Leased Domain Space.

a. Amount and Location. Tenant shall have the right, subject to Digitlord’s
approval of Tenant’s Graphic Presentations, to place on the Leased Domain Space
Tenant’s Graphic Presentations pertaining to its business. The location of the
Leased Domain Space on the Websites shall be



--------------------------------------------------------------------------------

determined by Digitlord. From time to time during the Term (as defined in
Paragraph 2, below), Digitlord and Tenant shall agree in writing (which may be
by letter, memorandum, facsimile or email) on the size, amount, location,
graphics, artwork and design that the Graphic Presentations shall occupy within
the Leased Domain Space (collectively, such terms are referred to as the
“Specifications”). Digitlord reserves the right to object to the use of Leased
Domain Space for any Graphic Presentations by Tenant that Digitlord does not
consider appropriate for the Websites; provided, however, that if Digitlord
objects to any Graphic Presentation by Tenant, Digitlord shall notify Tenant in
writing of such objection, specifying the basis for such objections, and
thereafter Digitlord and Tenant shall mutually work to promptly resolve any such
differences so as to arrive at a Graphic Presentation that is reasonably
mutually acceptable to the parties. Tenant acknowledges and agrees that all of
Tenant’s Graphic Presentation on the Websites shall be subject to the prior
approval of Digitlord and the other applicable terms of this Agreement.

b. Other Promotion. Digitlord may promote Tenant products at Digitlord’s expense
in Digitlord’s in-store promotional material, publications or mailers as
Digitlord deems appropriate. Digitlord may solicit business for Tenant through
in-store promotional material and any publication, mailer, stuffer or discount
offers or promotions that Digitlord deems appropriate, subject to the terms of
this Agreement. All such promotional material shall comply with all applicable
governmental banking laws, rules and regulations (“Banking Laws”) and Tenant
shall assist Digitlord in insuring such compliance. Upon Digitlord’s request,
Tenant shall review Digitlord’s promotional material and advise whether such
material complies with applicable Banking Laws. Digitlord will request Tenant
approval for any reference to Tenant rates and fees in any print, website or
vocal promotions.

c. Graphics and Artwork. During the Term, Tenant shall provide at Tenant’s
expense, all text, graphics and artwork for Tenant’s Graphic Presentations.
Alternatively, Digitlord may build Graphic Presentations at its expense for
Tenant. Should Digitlord request or require the use of any specific graphics,
text, content or design on the Website for any purpose or reason, such requested
or required material shall be subject to approval by Tenant. Digitlord, upon
mutual agreement between Digitlord and Tenant, may replace and modify Tenant’s
Graphic Presentations occupying the Leased Domain Space from time to time,
subject to mutual agreement on the new Specifications.

d. Availability. Digitlord shall keep the Website operating and accessible by
persons resident in the Untied States on a 24 hours per day, 365 days per year
basis, subject to generally accepted standards for a professionally-managed
website and subject to suspensions of access for normal maintenance and software
updates and reasons beyond Digitlord’s reasonable control.

e. Ownership of Graphic Presentations. All of Tenant’s Graphic Presentations
appearing in Leased Domain Space on the Website and constituting part of the
Specifications shall be and shall remain at all times the property of Tenant,
free and clear of any claim by Digitlord. Tenant may remove any of its Graphic
Presentations from the Leased Domain Space at any time without the consent of
Digitlord; provided, however, that if at any time Digitlord does not provide
Tenant with direct access, Digitlord shall timely make or cause to be made on
behalf of Tenant and at Digitlord’s expense such removal of the Graphic
Presentations as Tenant shall request. Tenant represents and warrants that
Tenant’s Graphic Presentations, when designed or approved by Tenant and the
presence thereof on Digitlord’s Website, shall not infringe upon the
intellectual property or proprietary rights of any third parties. Tenant shall
defend or settle, at its sole cost and expense, any and all suits, claims,
demands and/or causes of action, for or arising from any infringement or alleged
infringement of any proprietary, intellectual property or other right of any
third party arising out of the use by Digitlord of Tenant’s Graphic Presentation
on the Website, and shall indemnify and save Digitlord harmless from and against
all claims, damages, liabilities, losses and/or expenses, including reasonable
attorneys’ fees, on account of such infringement.



--------------------------------------------------------------------------------

Digitlord shall defend or settle, at its sole cost and expense, any and all
suits, claims, demands and/or causes of action, for or arising from any claim
that Digitilord’s Website content, except for the defined Tenant Graphic
Presentation and the presence thereof on Digitlord’s Website, infringes any
proprietary, intellectual property or other right of any third party, and shall
indemnify and save Tenant harmless from and against all claims, damages,
liabilities, losses and/or expenses, including reasonable attorneys’ fees, on
account of such infringement.

2. Term.

 

  a. Commencement of Term. The term of this Lease shall be for a period of 60
months, commencing on March 1, 2007, the date that Tenant’s Graphic
Presentations (which have been approved as part of the initial Specifications)
are first expected to appear in the Leased Domain Space (the “Commencement
Date”), and ending on the date immediately preceding the five year anniversary
date of the Commencement Date, subject to extension as provided in this
Agreement (the “Initial Term”). Digitlord shall use its best efforts to provide
Tenant with use of the Leased Domain Space as promptly as possible after the
signing of this Agreement, but in no event later than April 1, 2007 (the “Target
Commencement Date).

 

  b. Early Termination. This Agreement may be terminated prior to the expiration
of the Term as follows:

(1) Delayed Commencement. If the expected Target Commencement Date of April 1,
2007 is not met by not later than April 15, 2007, either party to this Agreement
may elect to terminate this Agreement without obligation, and thereupon
Digitlord shall refund the $[*] paid with the signing of this Agreement as
provided in Paragraph 4.

(2) Damage and Force Majeure. If the Website(s) becomes generally inaccessible
to customers or otherwise unable or unavailable to display Tenant’s Graphic
Presentations or otherwise unfit for Tenant’s purposes for a period of thirty
days, due to casualty, such as fire, terrorism, Act of God, labor strikes,
change in law or regulations, action by regulatory authority, war or other
conditions beyond the reasonable control of Digitlord or generally encompassed
within the doctrine of Force Majeure or impossibility of performance under
applicable law, then either Tenant or Digitlord may terminate this Agreement
prior to the end of the Term upon giving the other party written notice of
termination within 30 days after it is determined by Tenant that the Website has
been damaged to the extent that it is inaccessible or unable or unavailable to
display Tenant’s Graphic Presentations or unfit for Tenant’s purposes. In such
event, this Agreement shall be terminated effective on either party giving the
other party written notice of termination for such reason and thereafter, Tenant
shall continue to pay to Digitlord the Account Relationship Fee, as defined and
provided in Exhibit B, for a period of 36 months following the date of
termination for such reason.

(3) Termination for Regulatory Reasons. Tenant may terminate this Agreement if
ordered to do so, whether formally or informally, by any state or federal
regulatory authority having jurisdiction over Tenant, or if such regulatory
authority threatens formal or informal administrative action to prohibit or
restrict Tenant from performing under this Agreement. In any such event, Tenant
may terminate this Agreement for such reason, effective upon giving Digitlord
written notice of termination for such reason, and in such



--------------------------------------------------------------------------------

event this Agreement shall terminate neither party shall have any obligation or
liability to the other party for any reason, except that Tenant shall continue
to pay to Digitlord the Account Relationship Fee for a period of 36 months
following the date of termination for such reason. Should regulatory action be
“informal”, and at the request of Digitlord, Tenants attorney will document such
actions for the Digitlord attorney. Information provided will be treated as
confidential.

c. Extension of Term. This Agreement shall thereafter continue in full force
from and after the end of the Initial Term on a month-to-month basis until
either party gives the other party 60 days prior written notice of termination.
As used in this Agreement, “Term” shall mean the Initial Term and any extension
of the Initial Term, through and including the effective date of the expiration
or the other termination of this Agreement. The then-current terms of this
Agreement shall apply during any extension of the Term.

3. Use of Leased Domain Space. Tenant shall not use the Leased Domain Space to
market any products or services without the consent of Digitlord. Digitlord’s
consent to market any other products and services may be based upon, among other
things, as determined by Digitlord, (a) Digitlord’s satisfaction with the
amounts to be paid by Tenant to Digitlord relative to the sale of such other
products or services, and (b) whether, in the exercise of Digitlord’s reasonable
discretion, Digitlord finds such other products and services objectionable, or
has found such other products and services objectionable with respect to other
vendors. Digitlord shall cooperate with Tenant’s reasonable requests with
respect to the placement of Tenant’s Graphic Presentations in Leased Domain
Space. Digitlord shall not permit other depository and non-depository financial
institutions to lease space on Digitlord’s Website s adjacent to Tenant’s
Graphic Presentations, where such other institutions’ graphic presentations
offer products and services that compete with the products and services offered
by Tenant on such Websites.

4. Rent for Use of Leased Domain Space; Payment. In consideration for the lease
of Leased Domain Space for the Term, Tenant shall pay to Digitlord Rent, as
defined in this Paragraph 4 and Exhibit “B” attached hereto ,which shall include
payment for each account opened on RVBank.com, regardless of how such customer
accessed RVBank.com, or any customer originally visiting RVBank.com and
subsequently visiting one of Tenant’s other websites. Tenant shall create and
maintain RVBank.com during the Term of this Agreement in a manner similar to
Tenant’s other websites. [*] The parties understand and anticipate that as the
working relationship between them pursuant to this Agreement evolves during the
Term, the parties may, at their respective options, amend the terms of this
Agreement in ways that will require the amendment of Exhibit B to add additional
products and the calculation and payment of Rent with respect to any such new
products and that any such amendments shall be effective when made in a writing
signed by the parties to this Agreement. As used in this Agreement, “Rent” means
the consideration to be paid by Tenant for the use of Leased Domain Space on the
Websites, calculated as set forth in Exhibit B, attached to this Agreement, in
addition to the following payments. Subject to active promotion by Digitlord as
described below, during the Term Tenant agrees not to operate any websites with
a domain name containing or similar to RV Bank.com, including, without
limitation, MyRVBank.com. As used in the preceding sentence, active promotion
shall mean a minimum of 1,000 deposit accounts and 150 loans per quarter; with
such loans including loans placed by FreedomRoads, LLC and its subsidiaries
pursuant to a separate agreement between Tenant and FreedomRoads, LLC. The first
quarter of measurement shall be September – December, 2007. Should tenant choose
not to enforce this condition at any quarter this would not impact Tenant’s
ability to enforce this provision in a future quarter. In the event the products
and services offered by Tenant on RVBank.com are not competitive during any
quarter and Digitlord fails to produce the minimum amounts as set forth above
during such quarter, there shall be deemed active promotion by Digitlord.

a. Initial Advertising Payment. Subject to repayment as provided in Paragraph
2b., above, Tenant shall pay [*] (“Initial Payment”) to Digitlord upon signing
of : this Agreement. The parties acknowledge and agree that the Initial Payment
represents Tenant’s advance payment to Digitlord for 12 months of expected
advertising costs.



--------------------------------------------------------------------------------

b. Second Advertising Payment. On the one year anniversary date of the
Commencement Date, Tenant shall pay to Digitlord the sum of [*] (the “Second
Payment”). The parties acknowledge and agree that the Second Payment represents
Tenant’s advance payment to Digitlord for 12 months of expected advertising
costs, commencing with the one year anniversary of the Commencement Date.

5. Sublease and Assignment; Successors-in-Interest.

 

  a. Without Digitlord’s consent, Tenant may assign this Agreement to: (i) BofI
Holding, Inc., the sole shareholder of Tenant (“Parent”); (ii) a subsidiary
corporation owned or controlled by Tenant or Parent; (iii) any corporation under
common control with Tenant, or (iv) any purchaser of all or substantially all of
Tenant’s assets (each, a “Permitted Transfer”), provided that the applicable
assignee assumes all of Tenant’s obligations under this Agreement and Tenant
shall in no event be released from liability hereunder. If Tenant merges or
consolidates with another corporation, this Agreement shall be assumed by the
surviving corporation in any such merger or consolidation, without Digitlord’s
written consent. Except as set forth above, Tenant shall not assign or sublease
any rights with respect to the Leased Domain Space, whether in whole or in part,
without Digitlord’s consent, which consent may be withheld in its sole and
absolute discretion. Notwithstanding the foregoing, in the event of any
assignment or sublease or proposed assignment or sublease by Tenant (a) to any
entity which competes with Digitlord or with any affiliate of Tenant or
(b) which would result in a default under any Agreement entered into by
Digitlord, Digitlord shall have the right to terminate this Agreement.

 

  b. Digitlord may not assign this Agreement to any other financial services
company, without Tenant’s written consent. Except as excluded above, Digitlord
may assign this Agreement to: (i) a subsidiary corporation owned or controlled
by Digitlord or Digitilord’s parent corporation; (ii) any corporation under
common control with Digitlord, or (iii) any purchaser of all or substantially
all of Digitlord’s assets. If Digitlord merges or consolidates with another
corporation, this Agreement may be assumed by the surviving corporation in any
such merger or consolidation, without Tenant’s written consent. Except as set
forth above, Digitlord shall not assign or sublease any rights with respect to
the Leased Domain Space, whether in whole or in part, without Tenant’s written
consent, which consent shall not be unreasonably withheld or delayed.

6. Covenants, Representations and Warranties. The parties, as designated below,
make the following covenants, representations and warranties:

 

  a. Exclusivity.

(1) Digitlord Exclusivity. During the Term of this Agreement, neither Tenant nor
any of its affiliates shall enter into an analogous agreement to lease domain
space on any third party’s web site or any other type of similar arrangement
with any third party, if such third party’s primary business is (a) the sale,
rental or service of RVs or RV parts and accessories or (b) providing products
or services to the owners of RV’s. Nothing in this Agreement shall prevent
Tenant from entering into traditional affiliate relationships with third parties
through affiliate aggregators, such as Commission Junction, and it is expressly
understood and agreed that Tenant may enter into leases of website and domain
space with third parties who are not involved in the sale, rental or service of
RV parts and accessories. Tenant may display advertising, banners, links,
notices and promotional information on any web site.



--------------------------------------------------------------------------------

(2) Tenant Exclusivity. During the Term, neither Digitlord nor FreedomRoads, LLC
or any subsidiary of FreedomRoads (collectively, “FreedomRoads”) shall enter
into an analogous agreement to this Agreement to lease domain space on any Web
Site, or to enter into any other type of similar arrangement, with any bank or
entity, whereby Digitlord or FreedomRoads is offering such bank or other
entities deposit business to its customers, [*] Nothing in this Agreement shall
prevent Digitlord from entering into traditional affiliate relationships with
third parties through affiliate aggregators, such as Commission Junction, and it
is expressly understood and agreed that Digitlord may display advertising,
banners, links, notices and promotional information on any web site.

b. Indirect RV Lending Exclusivity. Tenant shall not (a) purchase, or enter into
any agreement for the purchase of, any contracts or (b) provide loans for the
purchase of RVs or RV parts and accessories (collectively, “RV Loans”)
originated by other RV dealers, (i) during the one year commencing on the
Commencement Date and ending on the earlier to occur of the one year anniversary
of the Commencement Date or the earlier termination of this Agreement if it is
terminated within one year and (ii) to the extent the Loan Volume (as defined
below) exceeds $100,000,000.00 during the first year of the Term, for the period
commencing on the first anniversary of the Commencement Date and continuing to
the earlier to occur of the two year anniversary of the Commencement Date or the
earlier termination of this Agreement if it is terminated within two years (the
“Indirect RV Lending Exclusivity Period”). At anytime following the Indirect RV
Lending Exclusivity Period, Tenant covenants and agrees that Tenant shall make
available to Digitlord and FreedomRoads, RV Loans on terms and conditions which
are more favorable in all regards to RV Loans made available by Tenant or any of
its affiliates to other RV dealers. As used herein, the “Loan Volume” shall mean
the aggregate amount of all RV Loans originated by Digitlord or FreedomRoads.
Tenant acknowledges that any breach of this provisions hereof may be enforced by
Digitlord and/or FreedomRoads, it being the intent of the parties that
FreedomRoads shall be a third party beneficiaries of the terms hereof.

c. Taxes. Digitlord shall pay timely and discharge, prior to delinquency, all
general taxes and assessments of any kind whatsoever, if any, coming due during
the Term with respect to the Website. Each party to this Agreement shall pay and
discharge prior to delinquency, all taxes imposed and assessments assessed
against such party with respect to such party’s interest in and benefits arising
out of, this Agreement.

d. Utilities. Digitlord shall pay and maintain as current all utility costs,
costs and fees payable to Internet service providers and all costs and expenses
of communications and other utilities and services to maintain and operate the
Website.

e. Publicity. During the Term, the parties shall have the right to publicize the
marketing relationship between Digitlord and Tenant, as evidenced by this
Agreement, and to issue other press releases relating to their relationship and
the products and services offered by Tenant on the Website, provided (i) that
any such proposed press release be provided first to the other party and that
such other party shall approve the text and form of any such press release in
the exercise of discretion that may not be unreasonably withheld or conditioned;
(ii) except as required by law, pricing and volumes may not be disclosed by
either party to any third party and (iii) notwithstanding anything in this
Agreement, either party may take such actions as may be necessary or advisable
in order to comply with applicable banking and securities disclosure laws, rules
and regulations.



--------------------------------------------------------------------------------

f. Compliance with Law and Regulations. Each party to this Agreement shall
comply with all applicable law, regulations, ordinances and other governmental
directives and orders of any kind, whether of the United States of America, or
any other jurisdiction or subdivision thereof, pertaining to such party’s
obligations under this Agreement, including but not limited to, the USA Patriot
Act, the Bank Secrecy Act, the International Money Laundering Abatement and
Financial Anti-Terrorism Act of 2001, the regulations of the Office of Foreign
Assets Control, U.S. Department of the Treasury and all law and regulations
pertaining to privacy and protection of customer information. Digitlord
understands and agrees that it shall not at any time have access to Tenant’s
data base or operating systems, nor to any customer information, except to the
extent provided by Tenant in accordance with the terms of this Agreement.
Specifically but without limitation, each party covenants, represents and
warrants to the other that during the Term such party shall comply with the
regulations of the Office of Foreign Assets Control with respect to screening of
such party’s customers or users, as the case may be, to the extent required by
such regulations.

7. Account Operations. Tenant shall have sole discretion to accept or reject new
accounts and to thereafter retain or close opened accounts for any reason,
including but not limited to, regulatory compliance issues, account balance and
account activity. The applicant applying for Tenant’s products and services
during the Term shall be solely responsible for directly providing all
information required for the establishment and maintenance of the relationship
between Tenant and the customer. Because an applicant’s Internet protocol (IP
Address) is important to fraud detection, the parties agree that all accounts
opened by applicants originated by Digitlord pursuant to this Agreement shall be
required to manually complete applications to open new accounts and that the
parties shall cooperate with one another to insure that no accounts are opened
on an automated or bulk basis. Tenant shall identify and administer all accounts
established and maintained through the Website and shall provide such accounting
and other permitted information to Digitlord about such accounts as may be
necessary to verify the calculation of Rent pursuant to Paragraph 4. Digitlord
shall have the right from time to time at its expense to audit Tenant’s books
and records for the purpose of confirming the calculation of the Rent pursuant
to Paragraph 4, subject to compliance with applicable law and regulation,
including privacy laws. The parties understand that independent auditors may be
required to perform such an audit. Digitlord covenants, represents and warrants
that during the Term, Digitlord shall not, unless it shall have first obtained
Tenant’s written approval, compensate, directly or indirectly, any applicant for
applying for any products and services offered by Tenant through its Graphic
Presentations on the Website, including but not limited to deposit accounts.
Notwithstanding the foregoing, Digitlord shall have the right to provide
premiums, such as merchandise certificates or discount coupons, to applicants
applying for Tenant’s Products on the Websites. All inquiries from customers who
have established an account through the Website and, in particular, who make
inquiries regarding account balances and other inquiries requiring transmission
to such customer of confidential information, shall be handled solely by Tenant.

8. Joint Marketing. The parties acknowledge and agree that this Agreement
constitutes a joint marketing arrangement and agreement between the parties. In
connection therewith, to the extent not prohibited by any applicable laws and
regulations, Tenant shall provide Digitlord with information regarding the
customers opening accounts or purchasing products or services from Tenant
throughRVBank.com and the number of customers visiting RVBank,com on a regular
basis as reasonably requested by Tenant. To the extent any such laws or
regulations prohibit Tenant from providing Digitlord with personally
identifiable information, Tenant shall provide such information in an aggregate
format as requested by Digitlord, including, without limitation, to the extent
available, the number of customer visits to RVBank.com, the number of purchases
or accounts opened on RVBank.com segregated by account type, the number of
purchases by President Club and non-President Club members, the mechanism for
accessing RVBank.com, and such other information as may be reasonably requested
by Digitlord.



--------------------------------------------------------------------------------

9. Indemnification. Each party to this Agreement (the “Indemnifying Party”)
shall defend, indemnify and hold harmless the other party (the “Indemnified
Party”) from and against any and all claims, demands, loss, damage and
liability, including but not limited to attorneys fees and costs (collectively,
“Claims”), to a third-party arising out of or pertaining to: (i) the
Indemnifying Party’s failure to perform its obligations and covenants under this
Agreement; and (ii) the Indemnifying Party’s misrepresentation or breach of a
warranty made in or with respect to this Agreement; provided, however, that in
no event shall a party be indemnified by the other party against Claims to the
extent any such Claims arise out of, or pertain to, its own gross negligence,
recklessness or intentional conduct or wrongdoing, whether occurring by such
party’s omission or commission. Without limitation, this obligation of indemnity
is intended to protect a party from the other party’s failure to comply with
applicable law and regulations, including any investigation conducted and any
penalty assessed by any regulatory agency having jurisdiction over the marketing
relationship and the operations contemplated by this Agreement.

10. Default. The failure by a party to perform a covenant or other obligation it
is obligated to perform under this Agreement, or a party’s misrepresentation or
breach of a warranty made under this Agreement shall constitute a default under
this Agreement (a “Default”). In the event of Default by a party (the
“Defaulting Party”), the other party (“Non-Defaulting Party”) may give the
Defaulting Party notice of default (“Notice of Default”), which shall specify
the nature of the default and what must be done to cure the default. Upon
receipt of Notice of Default, the Defaulting Party shall commence the cure of
the Default as expeditiously as possible but in no event later than 15 days from
the Defaulting Party’s receipt of the Notice of Default; provided, however, that
if the Default shall reasonably require more than 15 days to cure, the Default
shall be considered cured if the Defaulting Party promptly commences the cure
and diligently prosecutes such cure to completion as promptly as reasonably
possible thereafter. Notwithstanding the foregoing, Digitlord shall not be
required to provide a Notice of Default for Tenant’s failure to pay Rent and any
failure to pay Rent as required hereunder more than two times during any twelve
month period and after two such notices any failure to pay shall constitute a
Default without the necessity of any Notice of Default. In the exercise of any
rights of a Non-Defaulting Party under this Agreement, such rights shall be
exercised reasonably and in a manner so as to mitigate, where reasonably
possible, damages and loss cause by any Default.

a. Default by Digitlord. If Digitlord is in default of this Agreement and fails
to cure the Default, Tenant may terminate this Agreement effective upon giving
Digitlord notice of termination after the expiration of the applicable cure
period. Thereafter, Tenant shall continue to pay to Digitlord the Account
Relationship Fee for a period of six months following the date of termination
for such reason.

b. Default by Tenant. If Tenant is in default of this Agreement by failure to
pay Rent to Digitlord on a timely basis after Notice of Default is given as
provided above, Digitlord may terminate this Agreement five days after giving
Tenant notice of Digitlord’s intent to repossess the Leased Domain Space (the
“Notice of Repossession”), and thereafter Digitlord may regain control of the
Leased Domain Space and remove Tenant’s Graphics Presentations from the Website.
Digitlord may also terminate this Agreement effective upon giving Tenant notice
of termination after the expiration of the applicable cure period. Thereafter,
Tenant shall continue to pay to Digitlord the Account Relationship Fee for a
period of 36 months following the date of termination for such reason.

11. Additional Products and Services. The parties understand and agree that
Tenant expects to use the Leased Domain Space initially for advertising and
solicitation of new deposit accounts and home equity loans. However, the parties
intend to continue to explore additional areas where the marketing relationship
and the technology used by the parties may expand the use of the Leased Domain
Space for the parties’ mutual benefit. Among other things, the parties plan to
explore marketing opportunities for the following additional products and
services:

a. Product Positioning: Experimenting with the “look and feel” of Graphic
Presentations, including locations on the Website and “co-branding”
identification with both Digitlord and Tenant; Designing a landing page that
will help track use of the Leased Domain Space with content provided by
Digitlord with Tenant approval.



--------------------------------------------------------------------------------

b. Product Offerings: Expand the products offered in Leased Domain Space to
include mortgages and other loans. Tenant will work on legal and regulatory
compliance issues with respect to the on-line solicitation and advertising of
residential loans.

The parties shall work together in good faith to explore the foregoing
opportunities, but neither party shall have any liability or obligation to the
other party in connection with any such investigations into the feasibility of
the foregoing opportunities or with the success of implementing any such
products and services. If any of the foregoing products and services or any
other products and services not identified in this Agreement is developed so as
to be commercially feasible, the parties will amend this Agreement accordingly
by an amendment in writing signed by the parties and the allocation of economic
benefits from such efforts will be specified in such an amendment.

12. Employee Benefits. Tenant shall provide the banking services to employees of
Digitlord and Digitlords affiliates, including, without limitation,
FreedomRoads, LLC and its subsidiaries, on the terms and in the manner set forth
in Exhibit D attached hereto.

13. URL/Domain Name “RVBank.com.” Tenant shall purchase all right, title and
interest in the URL/domain name “RVBank.com” for [*] from FreedomRoads. Such
domain name shall be purchased pursuant to the terms of the Domain Name Purchase
Agreement in the form attached to this Agreement as Exhibit E , and such
agreement shall be entered into contemporaneously with, and as a condition to
the effectiveness of, this Agreement. Upon the execution of the Domain Name
Purchase Agreement, Digitlord shall then be authorized to direct customers to
the Website located at RVBank.com and shall have a license to use such
URL/domain name for the purpose of directing customers to such site. Tenant
shall build-up, develop and use the URL/domain name “RVBank.com” and good will
associated with it during its ownership of such URL/domain name. Digitlord, or
any affiliate of Digitlord designated by Digitlord, shall have the option, but
not the obligation, to purchase the URL/domain name “RVBank.com” for [*]. Such
option to purchase may be exercised by Digitlord at any time during the thirty
day period following the expiration or earlier termination of the Term of this
Agreement and upon exercise, such purchase shall be consummated on terms similar
to those set forth in Exhibit E no later than the date which is ten days
following the later of (a) date upon which Digitlord exercises such option or
(b) the exercise date at the expiration the Term. For a period of ninety
(90) days following the date upon which the URL/domain name “RVBank.com” is
conveyed to Digitlord or FreedomRoads, such domain name shall not be used for
commercial purposes

13. Miscellaneous.

a. Complete Agreement. This Agreement constitutes the complete and exclusive
statement of agreement between the parties with respect to the subject matter of
this Agreement and replaces and supersedes all prior written and oral agreements
or statements by and between the parties. No representation, statement,
condition or warranty not contained in this Agreement will be binding on the
parties or have any force or effect whatsoever.

b. Binding Agreement. Subject to the provisions of this Agreement relating to
transferability, this Agreement shall be binding upon and inure to the benefit
of the parties, and their respective successors and permitted assigns.



--------------------------------------------------------------------------------

c. Parties In Interest. Nothing in this Agreement shall confer any rights or
remedies on any persons other than the parties and their respective successors
and permitted assigns, nor shall anything in this Agreement relieve or discharge
the obligation or liability of any third person to any party to this Agreement,
nor shall any provision give any third person any right of subrogation or action
over or against any party to this Agreement.

d. Pronouns. All pronouns and all variations thereof shall be deemed to refer to
the masculine, feminine, or neuter, singular or plural, as the context in which
they are used may require.

e. Interpretation. In the event any claim is made by any party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

f. Governing Law; Jurisdiction. The interpretation and enforcement of this
Agreement shall be governed by the law of the State of California and the United
States of America, as applicable to agreements entered into and to be performed
in the State of California.

g. Exhibits. All Exhibits attached to this Agreement are incorporated and shall
be treated as if set forth herein.

h. Severability. If any provision of this Agreement or the application of such
provision to any person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to persons or circumstances
other than those to which it is held invalid shall not be affected thereby.

i. Additional Documents And Acts. Each party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate in good faith to effectuate, carry out and perform
all of the terms of this Agreement.

k. Notices. Any notice to be given or to be served upon a party must be in
writing and sent by certified mail or by reputable overnight carrier and will be
considered to have been given and received when delivered to the address
specified by the party to receive the notice. Such notices shall be given to a
party at the following addresses:

 

     If to Tenant:    Bank of Internet USA       12777 High Bluff Drive      
Suite 100       San Diego, CA 92130       Attention: Gary Lewis Evans, President
& CEO       Facsimile: (858) 350-0443       Electronic Mail:
Gary@bankofinternet.com    If to Digitlord:    CWI, Inc.       650 Three Springs
Road       Bowling Green, KY 42104       Attention: Mark Boggess       [*]



--------------------------------------------------------------------------------

   With a copy to:    CWI, Inc.       650 Three Springs Road       Bowling
Green, KY 42104       Attention: General Counsel       [*]

Any party may, at any time by giving five (5) days’ prior written notice to the
other parties, designate any other address in substitution of the foregoing
address to which such notice will be given.

k. Amendments. All amendments to this Agreement shall be in writing and signed
by the parties to this Agreement.

l. Authority of Persons Signing Agreement. Each party signing this Agreement on
represents and warrants that the person executing this Agreement on behalf of
such party has been duly authorized by such party to sign this Agreement on
behalf of such party and that by such signature the party shall be bound to the
terms of this Agreement.

m. Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.

n. Attorney Fees. In the event that any dispute between the parties should
result in litigation, mediation or arbitration, the party determined to be the
prevailing party in such dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including without limitation, reasonable attorneys’ fees and
expenses, all of which shall be deemed to have accrued upon the commencement of
such action and shall be paid whether or not such action is prosecuted to
judgment. Any judgment or order entered in such action shall contain a specific
provision providing for the recovery of attorney fees and costs incurred in
enforcing such judgment and an award of prejudgment interest from the date of
the breach at the maximum rate of interest allowed by law. For the purposes of
this section: (a) attorney fees shall include, without limitation, fees incurred
in the following: (1) post judgment motions; (2) contempt proceedings;
(3) garnishment, levy, and debtor and third party examinations; (4) discovery;
and (5) bankruptcy litigation and (b) prevailing party shall mean the party who
is determined in the proceeding to have prevailed or who prevails in the
proceeding by dismissal, default or otherwise.

o. Time is of the Essence. All dates and times in this Agreement are of the
essence.

p. Remedies Cumulative. The remedies under this Agreement are cumulative and
shall not exclude any other remedies to which any person may be lawfully
entitled.

q. Waiver. No waiver of any Default or of any failure to perform or of any
misrepresentation or breach of warranty (collectively, an “Adverse Action”)
shall be implied from any delay or omission to take any action on account of
such Adverse Action if the Adverse Action persists or is repeated. No express
waiver of any Adverse Action shall affect any other Adverse Action (other than
the Adverse Action specified in the express waiver) and that only for the time
and to the extent stated in such express waiver. No waiver by a party of an
Adverse Action shall be construed as a waiver of a subsequent Adverse Action.



--------------------------------------------------------------------------------

r. Consent, Agreement and Approvals. Whenever the consent, agreement or approval
of a party is required, such party shall act in a commercially reasonably manner
and shall not unreasonably withhold or delay such consent, agreement or
approval; provided, however, that where a party in this Agreement may act in its
“sole discretion” (or words to that effect), such party shall have absolute
discretion to withhold or grant its consent, agreement or approval and such
party shall not be bound by a “commercially reasonable” standard.

s. Confidentiality. The terms of this Agreement shall remain confidential as
between the parties, on one hand, and third parties, on the other hand, except
that governmental and regulatory authorities having jurisdiction over the
parties and this relationship may have access to this Agreement and the parties.
The parties understand and agree that certain of the information, processes,
technology, and other know-how pertaining to the parties and their participation
in this marketing relationship may require or entail the disclosure to the other
party of information such disclosing party may consider confidential or
otherwise proprietary and subject to restrictions on disclosure or use
(“Proprietary Information”). As and when appropriate, each party shall notify
the other party of any information such disclosing party considers Proprietary
Information, and upon Proprietary Information in violation of any of the
disclosing party’s rights in such Proprietary Information, except (i) as
necessary in connection with the performance of such receiving party’s duties
and obligations under this Agreement; (ii) in response to a court order,
subpoena or other legal process, provided that the disclosing party shall
promptly give the transferring party notice of such request for access so as to
enable the transferring party to seek a protective order or take other
protective action, (iii) to the extent that such claimed Proprietary Information
is in the public domain other than through breach of this covenant by the
disclosing party, or (iv) with the written consent of the transferring party.

The parties to this Agreement execute this Agreement effective as of the date
set forth on page 1 of this Agreement.

 

BANK OF INTERNET USA A Federal Savings Bank By  

/s/ Gary Lewis Evans

     Date: March 20, 2007 Gary Lewis Evans      President and Chief Executive
Officer CWI, Inc.      By  

/s/ Brent Moody

     Date : March 28, 2007 Brent Moody      Executive Vice President     



--------------------------------------------------------------------------------

EXHIBIT A

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT B

RENT

RENT FOR USE OF LEASED DOMAIN SPACE

The amounts to be paid by Tenant pursuant to the terms of Paragraph 4, together
with this Exhibit B, are collectively referred to as “Rent” and/or
“Accommodation Fees” and shall expressly include fees set forth below in the
Deposit Account Fee Schedule and the Loan Fee Schedule . The parties
specifically agree and for purposes of clarity acknowledge, that in the event a
customer subscribes to any services offered or provided by Tenant or establishes
a banking relationship with Tenant through RVBank.com or visits any of Tenant’s
other websites and subscribes to any services offered or provided by Tenant
within sixty (60) days following the date upon which such customer visited
RVBank.com, except for Affiliate Referrals (as defined below), Tenant shall pay
the amounts set forth herein with respect to such visit and any additional
products or services subscribed to by such customer through any source during
the period Tenant is obligated to pay Rent or Accommodation Fees during or after
the expiration or earlier termination of the Term of the Agreement. As used
herein, an “Affiliate Referral” shall mean a specific transaction whereby a
customer visits RVBank.com as the result of a referral by an affiliate of Tenant
pursuant to an affiliate relationship between Tenant and such affiliate subject
to industry standard practices for affiliate identification. Notwithstanding the
foregoing:

(a) Digitlord shall earn all referred business and additional or follow on
business from the Affiliate Referral unless a specific new account is directed
from another Affiliate Referral. For purposes of clarity, if the customer opens
additional accounts with Tenant and the new accounts were not directed from an
Affiliate Referral, Digitlord shall earn the applicable fees.

(b) When a new customer opens any account directly through RVBank.com, Digitlord
will earn a new account fee, even if Tenant has an existing account relationship
with the customer.

(c) If RVBank.com causes a first time affiliate relationship, whether it be
loan, deposit or otherwise, Digitlord will earn future deposit balance fees
(Account Relationship Fee) if any. Digitlord shall earn all future account
deposit balance fees, if any, on any account opened pursuant to an Affiliate
Referral.

(d) If Tenant has a Digitlord Affiliate relationship with another web site, but
RVBank directs a customer to any of Tenant’s websites, Digitlord shall be paid
for the account.



--------------------------------------------------------------------------------

DEPOSIT ACCOUNT FEE SCHEDULE

[*]

LOAN FEE SCHEDULE

[*]



--------------------------------------------------------------------------------

EXHIBIT C

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT D

BANKING SERVICES

Outside of this Digitlord relationship, Bank of Internet USA (BofI) commits to
provide special pricing to employees of CWI, Inc. and affiliate companies. This
will vary over time, but BofI will commit to special programs.

As a first example, any employee of CWI, Inc. or affiliate companies may open
any one (1) checking account without meeting any account requirement, i.e., no
age or minimum balance requirements will be enforced. Any employee of CWI, Inc.
or affiliate companies may open a Senior Checking account, regardless of age, if
that is what they prefer.

On certificate of deposits (CD’s), BofI will pay an additional [*] to employees.

On home loans, once they are offered, BofI will rebate [*] in fees paid, if any,
upon closing.

We will work to add additional account benefits for CWI, Inc. employees..



--------------------------------------------------------------------------------

EXHIBIT E

DOMAIN NAME PURCHASE AGREEMENT

This is an Agreement between Bank of Internet USA (“Purchaser”) and
FreedomRoads, LLC (“Seller”).

Seller represents that the current ownership and contacts follows:

FreedomRoads

250 Parkway Drive

Suite 160

Lincolnshire, IL 60069

US

Domain Name: RVBANK.COM

Administrative Contact, Technical Contact:

FreedomRoads dsee@freedomroads.com

250 Parkway Drive

Suite 160

Lincolnshire, IL 60069

US

847-808-3000

WHEREAS, Seller is the legal owner of the World Wide Web domain name
“RVBANK.com” (the “Domain Name”); and

WHEREAS, Purchaser wishes to purchase the Domain Name and all related rights
thereto and grant to Seller a right to repurchase the Domain Name in accordance
with the terms and conditions of this Agreement;

THEREFORE, the parties agree as follows:

1. Purchase. Seller hereby transfers and assigns to Purchaser:

a. all right, title and interest in and to the Domain Name;

b. any registered or unregistered trademarks, service marks, copyrights or other
intellectual property or proprietary rights based on or related to the Domain
Name; and

c. all goodwill associated with the Domain Name.

2. Payment. As consideration for the matters set forth in Section 1,

Purchaser agrees to pay the sum of:

(a) [*] on the date upon signing this contract as payment in full, and



--------------------------------------------------------------------------------

(b) [*] - when the Domain Name has been fully transferred on the books and
records of Network Solutions, Inc. pursuant to Section 3 hereof.

3. Seller shall cooperate as reasonably requested by Purchaser to ensure that
the Domain Name is validly transferred to Purchaser as soon as possible but in
no event more than 15 days after signing this agreement.

4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser as follows:

a. Seller is the sole owner of all right, title and interest to the Domain Name.

b. The Domain Name is being transferred to Purchaser free of any liens,
encumbrances, restrictions, licenses, or security interests.

c. Seller has the right, power and authority to enter into this Agreement.

d. To Seller’s best knowledge, the Domain Name and use of the Domain Name by
Purchaser does not and will not violate or infringe any trademark, service mark
or other right of any third party.

e. The Domain Name has not been, and is not currently, the subject of any
litigation, claims, arbitration or other legal proceeding nor has the Seller
received any notice of any such pending items.

5. Option to Purchase. Purchaser hereby grants Seller an option to re-purchase
the Domain Name for the sum of [*] (the “Purchase Option”). The Purchase Option
may be exercised by Seller in accordance with the terms of Section 13 of that
certain Digitlord Website Lease Agreement dated as of the date hereof between
Purchaser and CWI, Inc., an affiliate of Seller. In the event Seller exercises
the Purchase Option, (a) the Domain Name shall be conveyed to Seller by
Purchaser in the manner conveyed by Seller hereunder, (b) Purchaser shall make
the representations and warranties in connection therewith as made by Seller
hereunder and (c) Purchaser shall cooperate as reasonably requested by Seller to
ensure the Domain Name is validly transferred to Seller.

 

BANK OF INTERNET USA      A Federal Savings Bank    By  

/s/ Gary Lewis Evans

   Date: March 20, 2007 Gary Lewis Evans    President and Chief Executive
Officer    FREEDOMROADS, LLC    By  

/s/ Brent Moody

   Date : March 28, 2007 Brent Moody    Executive Vice President   